DETAILED ACTION
This action is responsive to communications: original application filed 02/04/2020.
Claims 1-20 are currently pending in this application.  Claims 1, 8, and 15 are independent claims.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7 and 15-20 are drawn to dealing with designing passwords, classified in G06F21/46
II.	Claims 8-14 are drawn toward user authentication, classified in G06F21/31.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention (I) has separate utility such as providing dynamic password templates to a user and receiving from the user device a set of fixed characters, and (II) has a separate utility such as receiving a set of dynamic characters from a user, the dynamic characters associated with a particular piece of real-time data.  
Because these inventions are distinct from the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above, the search required for Group I is not required for Groups II and vice versa.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the –fee required under 37 CFR 1.17(i). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495